BLAND, P. J.
An attorney of record who prosecutes a suit to judgment for his client has authority to receive the money due. on the judgment. Acock’s Admr. v. McBroom, 38 Mo. 342; Carroll County v. Cheatham et al., 48 Mo. 385. The depositing of the money by Rutledge in the bank created the relation of debtor and creditor between him and the bank (Paul v. Draper, 73 Mo. App. 566), and it was no concern of the bank’s that Rutledge had collected the money as attorney to plaintiff. His trust relation to the plaintiff did not pass over to, nor charge the bank as trustee of the plaintiff in respect to the money deposited by Rutledge. Plaintiff, by a proper suit in equity, - might have stopped the money in the hands of the bank and subjected it to her claim and recovered the fund itself. But there was no contractual relation, in respect to the money, between her and the bank, and she was not entitled to a money judgment in her suit at law against the bank.
The judgment is reversed.
All concur.